DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 and 11-15 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-10 and 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/10/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher W. Brody on 9/13/2021.
The application has been amended as follows: 
3. (Currently Amended) The steel pipe for fuel injection pipe according to claim 2, wherein
the chemical composition consists of, by mass percent,
C: 0.12 to 0.27%,
Si: 0.05 to 0.50%,
Mn: 0.3 to 2.0%,
Al: 0.005 to 0.060%,
N: 0.0020 to 0.0080%,
Ti: 0.005 to 0.015%,
Nb: 0.015 to 0.045%,
Cr: 0 to 1.0%,
Mo: 0 to 1.0%,
Cu: 0 to 0.5%,
Ni: 0 to 0.5%,
V: 0 to 0.15%,
B: 0 to 0.005%, and
the balance: Fe and impurities, and
contents of Ca, P, S, and O in the impurities being
Ca: 0.001% or less,
P: 0.02% or less,
S: 0.01% or less, and
O: 0.0040% or less.

4. (Currently Amended) The steel pipe for the fuel injection pipe according to claim 2, wherein
consists of, by mass percent,
C: 0.12 to 0.27%,
Si: 0.05 to 0.50%,
Mn: 0.3 to 2.0%,
Al: 0.005 to 0.060%,
N: 0.0020 to 0.0080%,
Ti: 0.005 to 0.040%,
Nb: 0.015 to 0.045%, 
	one or more elements selected from:
Cr: 0.2 to 1.0%,
Mo: 0.03 to 1.0%,
Cu: 0.03 to 0.5%,
Ni: 0.03 to 0.5%,
V: 0.02 to 0.15%, and
B: 0.0003 to 0.005%; and
the balance: Fe and impurities, and
contents of Ca, P, S, and O in the impurities being
Ca: 0.001% or less,
P: 0.02% or less,
S: 0.01% or less, and
O: 0.0040% or less.

6. (Currently Amended) A method for producing a steel pipe for fuel injection pipe according to claim 1, that has a critical internal pressure satisfying a following formula (i), the method comprising
an outer diameter of 20 mm or less, a tensile strength of 500 to 900 MPa, and a yield ratio of 0.50 to 0.85 to
auto-frettage treatment at an auto-frettage treatment internal pressure that is 450 MPa or lower and satisfies a following formula (iv):
IP ≥ 0.41 x TS x α ... (i)
a = [(D/d)2 - 1]/[0.776 x (D/d)2]   ... (ii)
PAF <  0.44 x  TS x (1 + YR)   ... (iv)
where, in the above formula (i), IP denotes a critical internal pressure (MPa) of the steel pipe, TS denotes the tensile strength (MPa) of the steel pipe starting material, and α is a value expressed by the above formula (ii), and where, in the above formula (ii), D denotes an outer diameter (mm) of the steel pipe, and d denotes an inner diameter (mm) of the steel pipe, and where, in the above formula (iv), PAF denotes an auto-frettage treatment internal pressure (MPa), TS denotes the tensile strength (MPa) of the steel pipe starting material, and YR denotes the yield ratio of the steel pipe starting material.

8. (Currently Amended) The steel pipe for fuel injection pipe according to claim 7, wherein
the chemical composition consists of, by mass percent,
C: 0.12 to 0.27%,
Si: 0.05 to 0.50%,
Mn: 0.3 to 2.0%,
Al: 0.005 to 0.060%,
N: 0.0020 to 0.0080%,
Ti: 0.005 to 0.015%,
Nb: 0.015 to 0.045%,
Cr: 0 to 1.0%,
Mo: 0 to 1.0%,
Cu: 0 to 0.5%,
Ni: 0 to 0.5%,
V: 0 to 0.15%,
B: 0 to 0.005%, and
the balance: Fe and impurities, and
contents of Ca, P, S, and O in the impurities being
Ca: 0.001% or less,
P: 0.02% or less,
S: 0.01% or less, and
O: 0.0040% or less.

9. (Currently Amended) The steel pipe for the fuel injection pipe according to claim 7, wherein
the chemical composition consists of, by mass percent,
C: 0.12 to 0.27%,
Si: 0.05 to 0.50%,
Mn: 0.3 to 2.0%,
Al: 0.005 to 0.060%,
N: 0.0020 to 0.0080%,
Ti: 0.005 to 0.040%,
Nb: 0.015 to 0.045%, 
	one or more elements selected from:
Cr: 0.2 to 1.0%,
Mo: 0.03 to 1.0%,

Ni: 0.03 to 0.5%,
V: 0.02 to 0.15%, and
B: 0.0003 to 0.005%; and
the balance: Fe and impurities, and
contents of Ca, P, S, and O in the impurities being
Ca: 0.001% or less,
P: 0.02% or less,
S: 0.01% or less, and
O: 0.0040% or less.

11. (Currently Amended) The steel pipe for the fuel injection pipe according to claim 3, wherein
the chemical composition consists of, by mass percent,
C: 0.12 to 0.27%,
Si: 0.05 to 0.50%,
Mn: 0.3 to 2.0%,
Al: 0.005 to 0.060%,
N: 0.0020 to 0.0080%,
Ti: 0.005 to 0.015%,
Nb: 0.015 to 0.045%, 
	one or more elements selected from:
Cr: 0.2 to 1.0%,
Mo: 0.03 to 1.0%,
Cu: 0.03 to 0.5%,

V: 0.02 to 0.15%, and
B: 0.0003 to 0.005%; and
the balance: Fe and impurities, and
contents of Ca, P, S, and O in the impurities being
Ca: 0.001% or less,
P: 0.02% or less,
S: 0.01% or less, and
O: 0.0040% or less.

16. (Currently Amended) The steel pipe for the fuel injection pipe according to claim 8, wherein
the chemical composition consists of, by mass percent,
C: 0.12 to 0.27%,
Si: 0.05 to 0.50%,
Mn: 0.3 to 2.0%,
Al: 0.005 to 0.060%,
N: 0.0020 to 0.0080%,
Ti: 0.005 to 0.015%,
Nb: 0.015 to 0.045%, 
	one or more elements selected from:
Cr: 0.2 to 1.0%,
Mo: 0.03 to 1.0%,
Cu: 0.03 to 0.5%,
Ni: 0.03 to 0.5%,

B: 0.0003 to 0.005%; and
the balance: Fe and impurities, and
contents of Ca, P, S, and O in the impurities being
Ca: 0.001% or less,
P: 0.02% or less,
S: 0.01% or less, and
O: 0.0040% or less.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s Arguments/Remarks filed 2/5/2021 were persuasive in overcoming all previous prior art rejections. Thus, claims 1-5 and 11-15 are allowable over prior art. Claims 6-10 and 16-20 further limit the subject matter of claim 1, and are thus also in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 8/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 15/121,058 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734